TOWNSEND, District Judge.
The merchandise in question consists of cotton table covers, doilies, and napkins, on which duty was assessed by the collector under the provisions of the tariff act of July 24, 1897, c. 11, § 1, Schedule I, par. 322, 26 Stat. 179 (U. S. Comp. St. 1901, p. 1661), for “manufactures of cotton not specially provided for,” and is claimed by the importers to be dutiable under the provision of paragraph 321 of the same act, for “cotton table damask, forty per centum ad valorem.”
On the authority of United States v. Van Blankensteyn, 5 C. C. A. 579, 56 Fed. 474, 11 U. S. App. 687, and In re White (C. C.) 53 Fed. 787, the decision of the board of general appraisers is affirmed.